

	

		III

		109th CONGRESS

		1st Session

		S. RES. 141

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Ms. Murkowski (for

			 herself, Mr. Johnson,

			 Mr. Stevens, Mr. Durbin, Mr.

			 Coleman, Mr. Dodd, and

			 Mrs. Murray) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating September 9, 2005, as

		  National Fetal Alcohol Spectrum Disorders Awareness

		  Day.

	

	

		Whereas

			 the term fetal alcohol spectrum disorders includes a broader range

			 of conditions and therefore has replaced the term fetal alcohol

			 syndrome as the umbrella term describing the range of effects that can

			 occur in an individual whose mother drank alcohol during pregnancy;

		Whereas

			 fetal alcohol spectrum disorders are the leading cause of mental retardation in

			 western civilization, including the United States, and are 100 percent

			 preventable;

		Whereas

			 fetal alcohol spectrum disorders are a major cause of numerous social

			 disorders, including learning disabilities, school failure, juvenile

			 delinquency, homelessness, unemployment, mental illness, and crime;

		Whereas

			 the incidence rate of fetal alcohol syndrome is estimated at 1 out of 500 live

			 births and the incidence rate of fetal alcohol spectrum disorders is estimated

			 at 1 out of every 100 live births;

		Whereas

			 the economic cost of fetal alcohol syndrome alone to the Nation was

			 $5,400,000,000 in 2003 and it is estimated that each individual with fetal

			 alcohol syndrome will cost United States taxpayers between $1,500,000 and

			 $3,000,000 in his or her lifetime;

		Whereas

			 in February 1999, a small group of parents of children who suffer from fetal

			 alcohol spectrum disorders came together with the hope that in 1 magic moment

			 the world could be made aware of the devastating consequences of alcohol

			 consumption during pregnancy;

		Whereas

			 the first International Fetal Alcohol Syndrome Awareness Day was observed on

			 September 9, 1999;

		Whereas

			 Bonnie Buxton of Toronto, Canada, the co-founder of the first International

			 Fetal Alcohol Syndrome Awareness Day, asked What if . . . a world full

			 of FAS/E [Fetal Alcohol Syndrome/Effect] parents all got together on the ninth

			 hour of the ninth day of the ninth month of the year and asked the world to

			 remember that during the 9 months of pregnancy a woman should not consume

			 alcohol . . . would the rest of the world listen?; and

		Whereas

			 on the ninth day of the ninth month of each year since 1999, communities around

			 the world have observed International Fetal Alcohol Syndrome Awareness Day:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)designates September 9, 2005, as

			 National Fetal Alcohol Spectrum Disorders Awareness Day;

			 and

			(2)calls upon the people of the United States

			 to—

				(A)observe National Fetal Alcohol Spectrum

			 Disorders Awareness Day with appropriate ceremonies to—

					(i)promote awareness of the effects of

			 prenatal exposure to alcohol;

					(ii)increase compassion for individuals

			 affected by prenatal exposure to alcohol;

					(iii)minimize further effects of prenatal

			 exposure to alcohol; and

					(iv)ensure healthier communities across the

			 United States; and

					(B)observe a moment of reflection on the ninth

			 hour of September 9, 2005, to remember that during the 9 months of pregnancy a

			 woman should not consume alcohol.

				

